          2:19-cv-02242-CSB-EIL # 1-3         Page 1 of 1                                         E-FILED
                                                                Tuesday, 10 September, 2019 09:57:18 AM
                                                                             Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

XINGJIAN SUN,                                 )
XING ZHAO, and                                )    Case No.: 2:19-cv-2242
AO WANG,                                      )
                                              )
     Plaintiffs,                              )
                                              )
     v.                                       )
                                              )
GARY GANG XU,                                 )
                                              )
     Defendant.                               )

                             CERTIFICATE OF INTEREST

          The undersigned, counsel of record for Plaintiffs XINGJIAN SUN, XING ZHAO, and AO

WANG, furnishes the following in compliance with Rule 11.3 of this court:

          1.    I am the attorney of record for Plaintiffs XINGJIAN SUN, XING ZHAO, and AO

                WANG in the above-captioned case.

          2.    The above-named Plaintiffs are not a corporation.

          3.    The firms of McALLISTER OLIVARIUS and SAEED & LITTLE LLP are

                expected to appear on behalf of the above-named Plaintiffs.



Dated: September 10, 2019                    BY:      s/ Ann Olivarius
                                                     ____________________________

                                                     Dr. Ann Olivarius
                                                     Attorney for Plaintiffs
                                                     McALLISTER OLIVARIUS
                                                     63 Putnam Street
                                                     Saratoga Springs, New York 12866
                                                     Telephone: (518) 633-4775
                                                     E-mail: aolivarius@mcolaw.com
